Exhibit 10.ii.g

FERTILIZER AGENCY AGREEMENT

This Agreement is made as of and effective the          day of January, 2008 by
and between:

CARGILL LIMITED, a Canadian corporation, with a

principal mailing address of P.O. Box 5900, Winnipeg,

Manitoba, Canada R3C 4C5 (hereinafter “CARGILL”),

- and-

MOSAIC CANADA CROP NUTRITION, L.P., a Manitoba Limited Partnership

with a principal mailing address of 614 – 240 Graham Avenue,

Winnipeg, Manitoba, Canada R3C 0J7

(hereinafter “PRINCIPAL”).

WHEREAS, PRINCIPAL and its Affiliates are engaged in the manufacture and sale of
certain fertilizers (the “Products”) more specifically set forth in Schedule
“A”, and Schedule “B” as may be amended from time to time;

WHEREAS, PRINCIPAL does not have the sales, marketing and distribution personnel
and facilities to effectively market Products to independent crop input
retailers in Western Canada;

WHEREAS, PRINCIPAL desires to have CARGILL perform certain sales, marketing,
promotion, logistic and related services necessary to market the Products to
independent crop input retailers in Western Canada;

WHEREAS, CARGILL has the experience and resources to effectively market the
Products to independent crop input retailers in Western Canada and is agreeable
to performing the required sales, marketing, promotion, logistic and related
services;

NOW, THEREFORE, for and in consideration of the foregoing and the terms and
conditions contained hereinafter, the parties hereto agree as follows:

 

1. Definitions.

 

  (a) “Affiliate” means with respect to a party hereto, a corporation,
partnership or person which:

 

  (i) is directly or indirectly controlled by such party;

 

  (ii) directly or indirectly controls such party; or

 

  (iii) is directly or indirectly controlled by a corporation, partnership or
person which also directly or indirectly controls such party.

Without limiting the generality of the foregoing, for purposes of this
definition: (a) a corporation, partnership or person shall be deemed to control
a limited partnership if it is the sole general partner of that partnership, and
(b) a corporation, partnership or person shall be deemed



--------------------------------------------------------------------------------

to control a corporation if securities of the corporation to which are attached
more than 50% of the votes that may be cast to elect directors of the
corporation are held, other than by way of security only, by or for the benefit
of that corporation, partnership or person and the votes attached to those
securities are sufficient, if exercised, to elect a majority of the directors of
the corporation. Provided, however, PRINCIPAL shall not be considered an
Affiliate of CARGILL for purposes of this Agreement.

 

  (b) “Contract Year” means the First Contract year and each subsequent twelve
(12) month period during the term of this Agreement.

 

  (c) “Customers” means independent businesses in the agricultural market in
Western Canada, whose primary business is retail sales of crop inputs, now
existing or as may be established in the future, each consisting of one or more
locations with at least one fertilizer blender on site. Without limitation,
Customers shall include buying groups servicing independent dealers.

 

  (d) “$” or “Dollar” means, unless otherwise expressly stated, a dollar of the
lawful money of Canada.

 

  (e) “First Contract Year” means that period of time commencing on the date of
this Agreement and continuing through June 30 immediately following such date.

 

  (f) “Products” means certain fertilizers manufactured or sold by PRINCIPAL or
its Affiliates in the Territory, more specifically set forth in Schedule “A”, as
may be amended from time to time.

 

  (g) “Territory” means the geographic area comprising the Canadian provinces of
Manitoba, Saskatchewan, Alberta and British Columbia, commonly called Western
Canada.

 

2. Objectives of the Parties.

The Parties acknowledge their agreement to use their best efforts to jointly
maximize the financial netbacks to PRINCIPAL on sales of Products to Customers.
Accordingly, the Parties agree that sales, marketing, promotional and
advertising activity will ordinarily be focused in areas which will normally
result in maximizing financial netbacks to PRINCIPAL.

The Parties further acknowledge that maximizing netbacks to PRINCIPAL requires
ongoing cooperation and communication between and among the Parties with respect
to Product production, Product marketing and inventory levels and promoting
public recognition of the PRINCIPAL name and of any brand names by which the
Products are identified.

 

3. Appointment as Agent.

The PRINCIPAL appoints CARGILL as its agent to sell Products to Customers in the
Territory and to solicit orders and inquiries and generally promote the sale of
the Products in accordance with the terms, provisions and conditions of this
Agreement. This Agreement shall govern only those Products sold to Customers in
the Territory.

 

- 2 -



--------------------------------------------------------------------------------

4. Exclusive Agent.

The appointment of CARGILL shall be exclusive to CARGILL in the Territory with
respect to sales of Products to Customers. The PRINCIPAL shall not appoint
another agent or distributor in the Territory to solicit sales of the Products
to Customers on the PRINCIPAL’s behalf and CARGILL shall not promote or sell to
Customers any similar products manufactured or supplied by parties other than
the PRINCIPAL except by mutual agreement.

 

5. Term.

 

  (a) This Agreement shall be effective as of its execution and shall terminate
effective June 30, 2010. Thereafter, this Agreement shall automatically renew
for additional one year terms unless terminated by either party upon written
notice ninety (90) days prior to the termination of the term then in effect:
Notwithstanding the foregoing, this Agreement may be terminated by mutual
agreement of the parties.

 

6. Marketing Services.

 

  (a) Except as otherwise provided herein, CARGILL agrees, as agent for
PRINCIPAL and in the name of PRINCIPAL, to obtain orders from Customers
acceptable to PRINCIPAL for Products.

 

  (b) CARGILL will take all necessary steps to fulfill its obligations hereunder
and, without limitation, CARGILL shall:

 

  (i) discharge its duties under this Paragraph 6 in a diligent and professional
manner utilizing appropriately trained and skilled personnel and the marketing
and sales expertise of CARGILL;

 

  (ii) endeavor to arrange sales in order to facilitate orderly scheduling;

 

  (iii) at the request of PRINCIPAL, expeditiously resolve Product quality
claims. CARGILL shall not, without the prior written consent of PRINCIPAL, bind
or purport to bind PRINCIPAL to any Product claim settlement. The negotiation
and resolution of any claim not settled within 120 days will become the
responsibility of PRINCIPAL. CARGILL, however, shall continue to provide such
assistance in such negotiations as PRINCIPAL reasonably requires;

 

  (iv) make its staff, including without limitation, territory managers,
available for direct communication from PRINCIPAL.

Notwithstanding the foregoing, CARGILL and PRINCIPAL shall each be obligated to
use reasonable efforts to mitigate any damages or other losses which might arise
due to any of the foregoing circumstances, including using reasonable efforts to
renegotiate contract terms and/or develop potential alternative sales
arrangements for the Product(s) affected.

 

- 3 -



--------------------------------------------------------------------------------

7. Business Planning.

Annually, PRINCIPAL shall develop a business plan with respect to the sale of
Products in the Territory to Customers. Such business plan shall include,
without limitation, sales forecasts and desired sales/marketing activities
(trade shows, industry events, dealer promotions/trips, etc.) to be implemented
by CARGILL. CARGILL shall be invited to participate in the development of
PRINCIPAL’s annual business plan for the sale of Products in the Territory to
Customers and if so invited, CARGILL shall make reasonable efforts to ensure a
knowledgeable and accountable employee attends.

If and to the extent CARGILL recommends a marketing or sales program to
PRINCIPAL that involves Products or related services, CARGILL shall submit a
detailed proposal, including proposed financial contributions required from each
party. PRINCIPAL shall employ best efforts to review and, if thought
appropriate, approve such programs, including mutually agreed upon financial
contributions required from each party, in a timely fashion.

 

8. Other Services.

CARGILL may assist PRINCIPAL in mitigating Product quality problems not caused
by CARGILL’s fault. Such services will be performed upon the mutual agreement of
the parties and at a cost to be negotiated prior to such services being
performed.

 

9. Compensation.

Compensation payable under this Agreement will be as follows:

 

  (a) Commissions – For the sales, marketing, promotion, advertising, and
logistic and associated services set forth in Paragraph 6 hereof, PRINCIPAL will
pay CARGILL a base commission of seven ($7.00) dollars for each metric tonne of
Product sold between the date of execution of this Agreement and June 30, 2010;

 

  (b) Specialty Product Rebates – an additional year end rebate of two ($2.00)
dollars for each metric tonne of product outlines on Schedule “B”. This list
will include KMAG, MES-15, MES-10 or any other MES product developed during the
term of this contract. The Specialty Product Rebate will be paid by the
PRINCIPAL to CARGILL by July 30 of the following contract year.

 

  (c) Volume Growth Incentives— PRINCIPAL will pay CARGILL a prorated year end
rebate on combined sales volume of the products in Schedule A and Schedule “B”
that exceed 325,000 metric tonnes. The rebate will be earned for sales above
325,000 MT and will be earned at a rate of 2 cents Cdn per 1000 MT to a maximum
of 1.00 $Cdn at 375,000 MT. This rebate will be paid on all sales in a contract
year once the 325,000 minimum sales level is achieved.

 

- 4 -



--------------------------------------------------------------------------------

Sample Calculations

Contract Year Sales

 

325,000 MT

   0.0 $ Cdn/MT per metric tonne

335,000 MT

   0.20 $ Cdn/MT per metric tonne

345,000 MT

   0.40 $ Cdn/MT per metric tonne

355,000 MT

   0.60 $ Cdn/MT per metric tonne

365,000 MT

   0.80 $ Cdn/MT per metric tonne

375,000 MT

   1.00 $ Cdn/MT per metric tonne

Except as provided below, CARGILL shall be considered to have earned its
commission (notwithstanding the status of customer payments) at the time the
customer is invoiced, which invoicing shall occur promptly after shipment (or
promptly after contracting with respect to prepayment sales) and payment of
commissions shall be made on the date CARGILL remits to PRINCIPAL the customer
payment for the sale of Product for which the commission is due. For greater
efficiency, CARGILL shall be entitled to withhold the commission which is due to
it from any customer payment remittance that would otherwise be made to the
PRINCIPAL. In the event PRINCIPAL requests CARGILL to cancel a sale and buy out
a contract (as opposed to customer requested cancellations) CARGILL shall be
considered to have earned its commission at the time the Product would have been
shipped if the sale had not been cancelled. If contract term(s) or price(s) are
renegotiated, CARGILL’s commission shall be determined based on the original
contract terms.

Expenses – In addition to the commission set forth above, PRINCIPAL will
reimburse CARGILL for out-of-pocket expenses, subject to prior approval by
PRINCIPAL of the types of expenses to be reimbursed. Expenses for which
reimbursement would be made include but are not limited to out-of-pocket
advertising, cross merchandising programs, promotion expenses, trade show
expenses and costs agreed pursuant to Paragraph 8 hereof. If the parties develop
a joint sales, marketing, promotion and advertising program or programs for the
Products and related services sold by CARGILL’s internal day-to-day selling,
marketing logistics and administrative expenses shall be for its own account and
no third party sales commissions, brokerage charges or similar expense charges
shall be made without PRINCIPAL’s prior approval. PRINCIPAL shall pay 1.00
$Cdn/MT for cross merchandizing programs to be approved conceptually by
PRINCIPAL and developed by CARGILL. CARGILL will inform PRINCIPAL of initiatives
being implemented and submit for reimbursement on an ongoing basis for the costs
incurred, up to a maximum of the number of tonnes sold during the term of this
Agreement.

 

- 5 -



--------------------------------------------------------------------------------

10. Warehousing.

Subject to mutual agreement, the parties anticipate using CARGILL’s and its
Affiliates’ system of owned and/or operated non-Retail warehouses as well as
third-party warehouses for the distribution of the Products. Any use of such
CARGILL-owned and/or operated warehouses will be the subject of a separate
agreement (or agreements) between PRINCIPAL and CARGILL (or its Affiliate(s) as
appropriate).

CARGILL agrees to use reasonable efforts to give PRINCIPAL a right of first
refusal with respect to the use of any such available warehouse space in its or
its Affiliates’ non-Retail warehouse facilities at prevailing market rates and
terms; provided, however neither CARGILL nor any of its Affiliates shall be
required to terminate any existing warehousing arrangement or fail to renew an
evergreen warehousing arrangement to accommodate PRINCIPAL’s desired warehousing
plans and, provided further that PRINCIPAL shall exercise its right of first
refusal promptly and in any event within thirty (30) days of the date of
CARGILL’s or its Affiliate’s notice to PRINCIPAL of available warehouse space.

 

11. Marketing and Production Forecast.

Quarterly, commencing July 1, 2007, CARGILL shall provide PRINCIPAL with a
12-month sales forecast, identified by each Customer as well as for each
Product, in such form as may be mutually agreed upon from time to time. CARGILL
shall update its forecast and assessment on a monthly basis or more frequently
if required by market conditions or as requested by PRINCIPAL.

It is acknowledged that representatives of CARGILL and PRINCIPAL must discuss
market requirements, supply capabilities and the scheduling of shipping on a
routine basis to achieve the objectives of this Agreement

 

12. Price and Terms.

PRINCIPAL will establish the prices and other terms upon which CARGILL will
solicit orders for the sale of the Products. Such prices and terms shall be
established on a weekly basis or more frequently when required by market
conditions. PRINCIPAL shall provide CARGILL with market information including
supply and demand forecasts, market research reports and other general market
information to assist CARGILL’s marketing, promotion and sales efforts of
Products to Customers; provided, however, PRINCIPAL shall not be required to
provide information or documents if doing so would violate applicable laws,
rules, regulations or ordinances or third party agreements.

CARGILL shall provide PRINCIPAL with information regarding competitors prices,
terms, conditions and programs as may become available to them; provided,
however, CARGILL shall not be required to provide such information if doing so
would violate laws, rules, regulations or ordinances or third party agreement.

If requested by PRINCIPAL for a particular Fertilizer Year on or before the
commencement of such Fertilizer Year, timely grain market information, including

 

- 6 -



--------------------------------------------------------------------------------

Statscan and CARGILL seeded acre reports, soil moisture and crop reports, gross
revenue by crop projections, weekly canola reports, GrainSense reports, Eye on
Canola and other related information shall be made available by CARGILL for an
annual fee of $36,000.00 as may be adjusted from time to time by mutual
agreement, provided however CARGILL shall not be required to provide seed
information if doing so would violate laws, rules, regulations or ordinances or
third party agreements.

CARGILL shall solicit orders for the sale of the Products only in accordance
with the specific prices, terms, conditions, policies, and instructions issued
by PRINCIPAL.

 

13. Sales and Other Contracts.

Except as otherwise agreed, all sales will be made according to the terms of
standard form contract(s) which shall have been approved by PRINCIPAL from time
to time. CARGILL will generate the sales contract based on the prices and other
terms established from time to time by PRINCIPAL and will execute same in its
capacity as agent for PRINCIPAL. All contracts, whether or not for the sale of
Products shall properly reflect the agency relationship between the parties.
CARGILL shall have no authority to enter into any contract or commitment on
behalf of or obligate or bind PRINCIPAL except for the sale of Products in
compliance with the prices and terms established by PRINCIPAL from time to time.

 

14. Risks of Non-Payment and Non-Performance.

Unless otherwise agree, CARGILL will accept the risk of customer non-payment
(defined below). In recognition thereof, PRINCIPAL shall have no right to force
CARGILL to solicit orders from a customer whose financial condition CARGILL has
not approved, unless PRINCIPAL agrees to accept the risk of non-payment with
respect to such sale(s).

It is understood and agreed by the parties that CARGILL is not accepting the
risk of customer non-performance, other than the risk of non-payment and that
PRINCIPAL accepts all such other non-performance risks; provided, however, that
CARGILL shall be diligent in ensuring Customer orders reflect their ability to
perform in the market at the time of the purchase. For the purposes of this
Agreement, the risk of non-payment shall mean the risk that a customer fails to
pay for Product after title to the Product transfers to the customer unless the
non-payment is a result of:

 

  (a) the Product not meeting quality specifications, or

 

  (b) PRINCIPAL has breached other material terms of the sales contract.

In the event PRINCIPAL makes reasonable efforts to resolve Product quality
issues or remedy other material terms of the sales contract capable of being
remedied (“Claims”) with a Customer, the Customer’s non-performance thereafter
shall be deemed to be non-payment, which risk shall be borne by CARGILL. Should
CARGILL and PRINCIPAL be unable to agree whether or not PRINCIPAL has made
reasonable efforts to resolve a Claim, PRINCIPAL may require that the matter be
determined by Arbitration in accordance with Paragraph 29(j).

 

- 7 -



--------------------------------------------------------------------------------

15. Revenue Distribution.

 

  (a) Payment under sales contracts will, unless otherwise agreed in writing, be
made by Customers directly to CARGILL. CARGILL shall, therefore, invoice all
PRINCIPAL Customers.

Notwithstanding the status of Customer payments, given CARGILL’s acceptance of
non-payment risk, CARGILL agrees, subject to the exceptions set forth in
Paragraph 14, to pay PRINCIPAL the amount of each invoice statement sent from
CARGILL on behalf of PRINCIPAL to a Customer on the 3rd working day after
payment on each such invoice is due. PRINCIPAL reserves the right to change the
standard terms of sale as it sees fit.

In the event PRINCIPAL requests payment terms earlier than last day month
following the parties acknowledge that CARGILL is presently unable to
accommodate such a request and as such agree that CARGILL shall work with
PRINCIPAL to determine what resources and system changes would be required to
accommodate such a request, on a priority basis, including preparation of an
implementation schedule. Upon CARGILL determining what resources and system
changes would be required together with associated costs, CARGILL shall provide
PRINCIPAL with such information at which time the parties shall discuss the
proposed changes, costs and responsibility for same as well as the proposed
implementation schedule. In the event the parties are unable to reach mutual
agreement with respect to the matters set out in this paragraph, either party
may terminate this Agreement on 60 days advance written notice.

 

  (b) Monthly or on such other schedule as may be mutually agreed upon, CARGILL
shall communicate to PRINCIPAL, via electronic message (email) or facsimile:

 

  (i) an itemization of all customer payments which CARGILL was required to
remit to PRINCIPAL during the previous month; and;

 

  (ii) an invoice covering all commissions due to CARGILL pursuant to Paragraph
9 hereof during the previous month.

Supporting documentation, as necessary, will be sent by overnight deliver.

Within five (5) days following the communication of the itemizations and
invoices, PRINCIPAL and CARGILL will promptly review the itemizations and
invoices to resolve any discrepancies and each shall, before the close of wire
traffic that day, institute wire transfers of funds (without set off, unless
otherwise agreed by the parties) to the other party covering the amounts set
forth in the itemizations and invoices set forth in clauses (b)(i) and
(ii) hereinabove. The transfer shall be made to the bank account(s) designated
by the receiving party

 

- 8 -



--------------------------------------------------------------------------------

  (c) If there is any disagreement regarding the correct amounts of the
itemizations and invoices in clauses (b)(i) and (ii) hereinabove, the undisputed
amounts shall be wire transferred, with any additional funds transferred when
the dispute is resolved together with interest thereon at the Prime Rate plus 1%
from the date payment should have been made until the date payment is actually
made. The making of any payment pursuant to clauses (b)(i) and (ii) hereinabove
shall not preclude a party from later disputing its obligation to pay any such
sum; provided, however, any invoiced or itemizes amount shall be deemed accepted
if not questioned in writing within ninety (90) days after the end of the fiscal
year in which such amount was invoiced or itemized.

CARGILL agrees not to pay out-of-pocket expenses any earlier than is required by
the applicable payment terms without PRINCIPAL’s prior consent.

 

  (d) CARGILL agrees to provide such periodic accounting and information
relating to expenses incurred as PRINCIPAL may reasonably request.

 

16. General Administration.

Within thirty (30) days after the end of each Contract Year, CARGILL will
deliver to PRINCIPAL a reconciliation and compilation of the sales activities
and the costs associated therewith for that Contract Year, including, without
limitation, rebate programs. Upon PRINCIPAL’s request and at PRINCIPAL’s cost
and expense, CARGILL will cause its external auditors to conduct an audit of the
books and records of CARGILL which pertain to the services performed or the
charges made by CARGILL under this Agreement. If any such audit should
demonstrate that an adjustment is required in any prior payments, an adjustment
payment (together with interest at Prime Rate plus 1% form the date payment(s)
should have been made until the date payment is actually made) shall be made
promptly after receipt of the auditor’s report.

 

  (a) It is currently contemplated that significant accounting and financial
information will be exchanged between CARGILL and PRINCIPAL from time to time by
way of electronic data interface (“EDI”). The parties agree to each act
reasonably to minimize the costs of EDI for the other, including, without
limitation, providing thirty (30) days advance written notice of any change in
technology associated with the information to be exchanged using EDI
(“Technology Change”) and delaying implementation of any Technology Change for a
minimum of ninety (90) days after receipt of written notice from the other that
such time is required to adopt their technology associated with EDI to address
the Technology Change of the other.

 

17. Production Suspension.

 

  (a)

Except for a force majeure event, PRINCIPAL shall be required to provide
sufficient Products to fulfill all sales agreements previously entered into as a
result of orders solicited by CARGILL in accordance with the terms thereof. Upon
PRINCIPAL’s request, CARGILL shall buy in products needed to fulfill said sales
agreements. PRINCIPAL shall be responsible

 

- 9 -



--------------------------------------------------------------------------------

 

for any direct or out-of-pocket costs incurred with respect to the buying-in of
such product but CARGILL shall be entitled to no compensation for its services
other than the commissions due on the sale of the products pursuant to Paragraph
9 hereof.

 

  (b) In the event PRINCIPAL elects to suspend supply of one or more Products,
PRINCIPAL shall endeavor to give CARGILL not less than sixty (60) days notice of
such suspension. If the suspension is to be permanent PRINCIPAL shall be
obligated to provide not less than five (5) months prior notice of the sate of
permanent suspension of supply of one or more Products.

 

  (c) In the event PRINCIPAL cannot supply one or more Products for a period of
time exceeding thirty (30) days, the parties shall jointly seek out alternative
suppliers of such Products and, if mutually agreed to, PRINCIPAL shall be
responsible for any out-of-pocket costs incurred with respect to arranging such
alternative supplier and CARGILL shall be entitled to continue receiving the
commissions due on the sale of such Products pursuant to Paragraph 9 hereof. In
the event the parties fail to mutually agree to such terms, CARGILL and
PRINCIPAL may agree upon such other terms as may be mutually satisfactory.

 

18. Title and Risk Loss.

Title to and risk of loss of the Products will be and remain in PRINCIPAL until
such time as title and risk of loss are transferred to the purchaser under the
terms of the applicable sales contract.

 

19. Taxes.

PRINCIPAL will be responsible for all taxes and other charges assessed against
the Products or their production, transportation, importation, exportation,
storage or sale and any and all taxes and other charges assessed with respect to
the services performed by CARGILL hereunder, excluding only income taxes
incurred by CARGILL with respect to payments made hereunder.

 

20. Exchanges.

The parties acknowledge that exchanges of Products will likely be required
and/or necessary for the successful marketing of the Products. However, CARGILL
will have no right to exchange Products without PRINCIPAL’s prior approval.

 

21. Confidentiality.

 

  (a) The parties agree to treat this Agreement and all agreements, technology,
data, reports and other financial, technical or non-technical information of any
nature whatsoever (and all records in respect thereof) relating to this
Agreement and obligations of the parties hereto as confidential, and they shall
not use or disclose any such information to persons other than as provided in
clause (b), (c), (d) and (e) hereof, without the prior written consent of the
other party.

 

- 10 -



--------------------------------------------------------------------------------

  (b) A party may make a disclosure that would otherwise be prohibited by
Paragraph 21(a) hereof if such disclosure is required for such party to comply
with any law or regulation to which it or its activities are subject, or as made
to professional advisors, to auditors, or in court proceedings.

 

  (c) A party may make a disclosure that would otherwise be prohibited by
Paragraph 21(a) hereof if such disclosure is to professional advisors, senior
management personnel or the board of directors of such party and is necessary
for the administration of its obligations under this Agreement and provided the
intended recipient of such information shall be required by such party to
preserve the confidential nature of such information.

 

  (d) A party may make a disclosure that would otherwise be prohibited by
Paragraph 21(a) hereof if such disclosure is made to any bona fide proposed
purchaser of the shares of such party, provided the intended recipient of such
information shall be required by such party to give a written confidentiality
undertaking, in a form approved by both parties, directed and delivered to each
of the parties hereunder.

 

  (e) A party may make a disclosure that would otherwise be prohibited by
Paragraph 21(a) hereof if the party can prove the information:

 

  (i) was in the public domain prior to the party’s receipt of the information;

 

  (ii) was lawfully in that party’s possession prior to the party’s receipt of
the information;

 

  (iii) becomes part of the public domain without an unauthorized act or
omission by that party.

 

  (f) This confidentiality obligation will not restrict PRINCIPAL’s or CARGILL’s
right to use relevant customer lists in its marketing activities following any
termination of this Agreement but this obligation shall otherwise survive the
termination of this Agreement.

 

22. Default and Other Early Terminations.

 

  (a) If either party institutes voluntary liquidation, dissolution or
winding-up procedures, or takes voluntary proceedings under bankruptcy or
insolvency, legislation to be adjudicated to bankruptcy or for other relief, or
a party has proceedings brought against it for its liquidation, dissolution,
winding-up or bankruptcy and such involuntary proceedings are not dismissed
within thirty (30) days of their initiation, or if a court of competent
jurisdiction adjudges a party to be a bankrupt or insolvent, or a party makes an
assignment for the benefit of its creditors, or an order has issued which
subsists for more than seven (7) days appointing a trustee, liquidator or
receiver in respect of the affairs or assets of a party, or a party fails or
refuses to pay its debts as they become due, the other party may terminate hits
Agreement by giving notice of such termination. The termination date shall be
the date of said termination notice.

 

- 11 -



--------------------------------------------------------------------------------

  (b) If PRINCIPAL believes CARGILL has breached its obligations as set forth in
Paragraphs 6 and 7 hereof, PRINCIPAL may give notice to CARGILL that PRINCIPAL
believes CARGILL has breached some or all of its obligations set forth in
Paragraphs 6 and 7. Such notice shall specify the nature of the alleged breach.

 

  (c) If CARGILL:

 

  (i) fails to timely remit payment to PRINCIPAL of any amount which it is
required to pay to PRINCIPAL pursuant to this Agreement (excepting only amounts
in bona fide dispute); or

 

  (ii) is in material breach of its other obligations hereunder except
Paragraphs 6 and 7;

 

  (iii) is allegedly in material breach of its obligations in Paragraphs 6 and 7
hereunder;

then PRINCIPAL may give notice to CARGILL that CARGILL is in default. Such
notice shall specify the nature of the default. If such default is not cured
within thirty (30) days of CARGILL’s receipt of such notice, PRINCIPAL may, by
subsequent notice to CARGILL, elect to terminate this Agreement. The termination
date of this Agreement shall be the date of the termination notice.

 

  (d) If PRINCIPAL:

 

  (i) fails to timely remit payment to CARGILL of any amount which it is
required to pay to CARGILL pursuant to this Agreement (excepting only amounts in
bona fide dispute);

 

  (ii) is in material breach of its other obligations hereunder; or

 

  (iii) has repeatedly defaulted in its obligations under the sales contracts
entered into as a result of orders solicited by CARGILL;

then CARGILL may give notice to PRINCIPAL that PRINCIPAL is in default. Such
notice shall specify the nature of the default. If such default is not cured
within thirty (30) days of PRINCIPAL’s receipt of such notice, CARGILL may, by
subsequent notice to PRINCIPAL, elect to terminate this Agreement. The
termination date shall be the date of the termination notice.

 

  (e) Either party may, upon receipt of the notice specifying that it is in
default, suspend the running of the thirty-day cure period by instituting
arbitration as provided in Paragraph 28(j) hereof within fifteen (15) days of
the giving of the default notice. The cure period and the right to terminate
shall be suspended during the pendency of the arbitral process unless otherwise
determined by the arbitrator(s).

 

- 12 -



--------------------------------------------------------------------------------

  (f) All obligations, including payment obligations and obligations to fill
sales contracts, arising in respect of matters occurring prior to the
termination of this Agreement whether under this paragraph or any other
paragraph of this Agreement, shall be binding on the parties regardless of said
termination.

 

  (g) All accounts shall be settled between the parties within sixty (60) days
after termination of this Agreement unless extended by mutual agreement.

 

23. Indemnification.

 

  (a) PRINCIPAL agrees to indemnify and hold CARGILL harmless from and against
any damages, claims, demands, costs, liabilities, penalties, fines or expenses
(including attorney’s fees) arising out of:

 

  (i) the production, sale, transportation or delivery of Products (except to
the extent such damages, claims, demands, costs, liabilities, penalties, fines
or expenses are due to the negligence or fault of CARGILL),

 

  (ii) any breach by PRINCIPAL hereunder (including but not limited to the
obligations set forth in Paragraph 28(c) hereof),

 

  (iii) the negligence of PRINCIPAL in performing its obligations hereunder or
the failure of PRINCIPAL to perform its obligations under nay sales contract
entered into as a result of orders solicited by CARGILL in accordance with the
terms hereof,

Without limiting the generality of the foregoing, PRINCIPAL agrees to indemnify
and hold CARGILL harmless from and against freight costs, quality claims,
products liability claims (excluding only those quality and products liability
claims caused by CARGILL’s misrepresentation of Product quality) and claims
arising from releases of Products to the environment from vessels, other
transportation vehicles and storage facilities, except to the extent such
damages, claims, demands, costs, liabilities, penalties, fines or expenses are
due to the negligence or fault of CARGILL.

 

  (b) CARGILL agrees to indemnify and hold PRINCIPAL harmless from and against
all damages, claims, demands, costs, liabilities, penalties, fines or expenses
(including attorney’s fees) arising out of:

 

  (i) any breach by CARGILL hereunder (including but not limited to the
obligations set forth in Paragraph 28(c) hereof,

 

  (ii) any misrepresentation of Product quality, or

 

  (iii) the negligence of CARGILL in performing its obligations hereunder;
except in all cases to the extent such damages, claims, demands, costs,
liabilities, penalties, fines or expenses are due to the negligence or fault of
PRINCIPAL.

 

- 13 -



--------------------------------------------------------------------------------

24. Force Majeure.

Neither party shall be liable to the other party for any delay in or failure to
perform any obligation hereunder, if such delay or failure is due, in whole or
in part, to a cause or causes beyond the non-performing party’s reasonable
control, including without limitation (subject to the foregoing): acts of God,
governmental intervention, mechanical failure and strikes, lockouts or other
labor disturbances. Strikes, lockouts or other labour disturbances shall be
deemed not to be within a party’s reasonable control.

Upon the occurrence of an event of force majeure affecting PRINCIPAL’s ability
to perform under one or more sales contracts, PRINCIPAL agrees to discuss the
long term implications of claiming force majeure under the affected sales
contract(s) with CARGILL prior to claiming force majeure under the affected
sales contract(s).

 

25. Production/Supply Enhancements.

In the event PRINCIPAL or any of its Affiliates shall, from time to time,
develop or obtain rights to fertilizer products or services not listed in the
then current Schedule “A” which it desires to sell to Customers in the
Territory, it shall first grant a right of refusal to CARGILL to sell such
product as agent for PRINCIPAL on such terms as may be mutually agreed to,
consistent with the approach contained in this Agreement, however in no event
shall distribution or agency rights be granted to third parties without first
providing CARGILL, in writing, the option to accept such terms, as agreed to
with the third party, which option shall be open for acceptance for no less than
thirty (30) days after receipt by CARGILL. Upon CARGILL receiving rights to
distribute such fertilizer products or services for PRINCIPAL, such fertilizer
products or services shall be added to Schedule “A” and thereby become Products.

 

26. Direct Sales.

In consideration of CARGILL’s services hereunder, except for agreements
currently existing PRINCIPAL agrees to make no direct sales of Products to
Customers. If PRINCIPAL receives any direct inquiries from potential Customers
regarding purchases of Product(s) from PRINCIPAL, PRINCIPAL shall refer such
inquiries to CARGILL.

 

27. Other Markets.

The parties may, from time to time, mutually agree to permit CARGILL to sell
Products to parties outside of the Territory on such terms as may be agreed
upon.

 

28. Miscellaneous.

 

  (a) Successors and Assigns.

All the terms, covenants and conditions of this Agreement shall be binding upon,
and insure to the benefit of and be enforceable by, the parties hereto and their
respective successors, heirs, executors and

 

- 14 -



--------------------------------------------------------------------------------

permitted assigns. This Agreement and the rights and obligations of any party
hereunder shall not be assignable without the written consent of the other party
hereto, which consent shall not be unreasonably withheld; provided, however, it
is understood that Affiliates of CARGILL may perform some of CARGILL’s
obligations hereunder without the prior written consent of PRINCIPAL.

 

  (b) Relationship of the Parties.

The relationship of the parties shall be that of principal and agent with
respect to the sale of Products and related marketing activities. Nothing herein
shall be deemed to expand the scope of the agency relationship or the ability of
either party to bind the other party except as specifically contemplated herein.
Nothing in this Agreement shall be construed to create a partnership of or joint
venture between the parties. Both parties agree that they will refrain from
acting beyond the scope of the intended agency relationship.

 

  (c) Compliance with Laws.

Each party agrees to comply with all laws, rules, regulations or ordinances
which may be applicable to their activities hereunder or which may be incident
thereto.

 

  (d) Notices.

Any notice required or permitted to be given under this Agreement shall be in
writing and all notices and payments to be made or given hereunder shall, and
unless otherwise specifically provided in this Agreement, be:

 

  (i) delivered personally (which for purposes of this Agreement shall include
delivery by courier service) to the office of the party to whom it is directed;

 

  (ii) sent by registered mail, postage prepaid, return receipt requested, or

 

  (iii) sent by telecopier or similar method of instantaneous electronic
communication.

All such notices or communication(s) shall be addressed to the party to whom
directed at the address or to the telecopier number specified.

 

If to CARGILL:

   Cargill Limited    300 – 240 Graham Avenue    Winnipeg, Manitoba R3C 4C5   
Attn.: Corporate Secretary    Telecopy No.: (204) 947-6134

If to PRINCIPAL:

   Mosaic Canada Crop Nutrition L.P.    614 – 240 Graham Avenue    Winnipeg,
Manitoba R3C 0J7    Attn.: General Manager    Telecopy No.: (204) 947-6333

 

- 15 -



--------------------------------------------------------------------------------

Any party may, at any time, change its address and/or telecopier number for
notice purposes hereunder by giving notice of such change of address or number
to all other parties in the manner specified in this Paragraph 28(d).

Any such notice or other communication shall be deemed to have been delivered or
given on the day of personal delivery, to have been given on the fifth business
day after being mailed in North America, or on the first business day after
being sent by telecopier or similar method of instantaneous electronic
communication. In the event any notice or communication is sent by mail, the
party giving such notice shall on the same day send a copy of said notice or
communication by telecopier or similar instantaneous electronic communication.
If any notice or communication is given by telecopier or similar instantaneous
electronic communication, the party giving such notice shall on the same day
send a copy of the notice or communication by mail. Where pursuant to this
Paragraph 28(d), a notice or communication must be sent to more than one
address, said notice or communication shall be deemed delivered or given only on
the first day it has been delivered or given to all addressees entitled to such
notice or communication.

 

  (e) Governing Laws.

This Agreement shall be governed, construed and interpreted in accordance with
the laws of Canada and the Province of Manitoba.

 

  (f) Headings.

The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

 

  (g) Waivers and Amendment.

This Agreement may be amended, superseded, cancelled, renewed or extended and
its terms or covenants hereof may be waived, only by a written instrument
executed by the parties hereto or in the case of a waiver, by the party waiving
compliance. The failure of any party at any time or times to require performance
of any provision hereof shall in no manner affect its right at a later time to
enforce the same. No waiver by any party of the breach of any term or covenant
contained in this Agreement in any one or more instances, shall be deemed to be,
or construed as, a further or continuing waiver of any breach, or a waiver of
the breach of any other term or covenant contained herein. The parties reserve
the right by mutual written consent to amend, modify, supersede and cancel this
Agreement or waive the terms or conditions hereof, without the consent of any
other person (natural or otherwise).

 

- 16 -



--------------------------------------------------------------------------------

  (h) Severability.

The invalidity, illegality or unenforceability of any provision of this
Agreement shall not affect the validity of the remainder hereof unless the
invalid, illegal or unenforceable provision is a fundamental term of this
Agreement.

 

  (i) Entire Agreement.

This Agreement and Schedule A attached hereto set forth the entire understanding
and agreement between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements, arrangements and understandings,
written or oral, relating to the subject matter hereof.

 

  (j) Arbitration.

Any controversy or claim arising out of or under this Agreement or the breach
thereof, shall be settled by arbitration in accordance with the provisions of
The Arbitration Act (Manitoba) as amended from time to time.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day, month and year first above written.

 

CARGILL LIMITED By:  

 

By:  

 

MOSAIC CANADA CROP NUTRITION, L.P. By its general partner, 4379934 CANADA LTD.
By:  

 

Name:  

 

Title:  

 

 

- 17 -



--------------------------------------------------------------------------------

SCHEDULE “A”

PRODUCTS

 

Nitrogen     Urea   46-0-0   UAN Solutions   28-0-0, 32-0-0   Anhydrous Ammonia
  82-0-0   Phosphate     Monoammonium Phosphate (MAP)   11-52-0   Monoammonium
Phosphate (MAP)   10-50-0   Diammonium Phosphate (DAP)   18-46-0   Granular
Triple Super Phosphate (GTSP)   0-46-0   Potash     Muriate of Potash   0-0-60  



--------------------------------------------------------------------------------

SCHEDULE “B”

SPECIALTY PRODUCTS

 

Nitrogen     Nitrogain G   46-0-0   Nitrogain L   28-0-0, 32-0-0   Phosphate    
MES-15   13-33-0-15   MES-10   12-40-0-10   Potash     K-Mag   0-0-21.5-21 10.5%
Mg  